IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Churchill Community Development, LP, :
Paradigm Consultants, LLC, Ramesh    :
Jain and Vikas Jain                  :
                                     :
                  v.                 : No. 208 C.D. 2019
                                     :
Allegheny County Health Department, :
                     Appellant       :


                                    ORDER

            NOW, February 19, 2020, having considered Appellant’s application

for reargument and Appellees’ answer in response thereto, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge